DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,974,515. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application: 17/223,239
US Patent 10,974,515
1. A memory device, comprising: 


     a plurality of memory banks arranged in a line to form a group of memory banks, each memory bank having memory units; and 
     at least one select register, wherein the at least one select register is to generate a select signal to access the memory units in the plurality of memory banks, 
     wherein the at least one select register is disposed at an end of the group of memory banks and in line with the line of memory banks.


2. The memory device of claim 1, wherein the memory units are electrically programmable read only memory (EM) memory units.

3. The memory device of claim 1, wherein the at least one select register comprises: a row select register to generate a row select signal; a column select register to generate a column select signal; and a bank select register to generate a bank select signal, wherein the row select signal, the column select signal, and the bank select signal are routed to the plurality of memory banks from the same side of the group of memory banks.

4. The memory device of claim 1, comprising a plurality of subtap contacts on either side of the group of memory banks, wherein, for each subtap contact on one side of the group of memory banks, a parallel subtap contact is disposed on other side of the group of memory banks.
5. The memory device of claim 1, comprising: a single ground line on one side of the group of memory banks; and a ground connecting line to connect the single ground line to two adjacent memory banks.

6. The memory device of claim 5, wherein the ground connecting line runs between the two adjacent memory banks.

7. The memory device of claim 1, further comprising a plurality of grounding contacts to electrically connect a substrate of the memory device to ground to remove accumulated electrical charge from the substrate.

8. The memory device of claim 7, wherein a line of the grounding contacts is disposed along each opposite side of the line of memory banks.

9. The memory device of claim 1, wherein the at least one select register is a single select register to select a combination of a row, a column and a memory bank.


10. The memory device of claim 1, wherein the at least one select register is a shift register.

11. The memory device of claim 1, the memory device structured for use with a fluid ejection die, wherein the line of memory banks is arranged corresponding to a length of the fluid ejection die.

12. The memory device of claim 11, further comprising: register select lines; and register data lines; wherein the register select lines and register data lines extend from an edge of the fluid ejection die to the at least one select register and do not extend beyond the at least one select register.

13. A memory device comprising: 






     a plurality of electrically programmable read only memory (EM) banks arranged to form a group of EM banks, wherein each EM bank in the plurality of EM banks comprises EM memory units arranged in rows and columns; 
     a plurality of select registers to select a row of EM memory units, a column of EM memory units, and an EM bank of the plurality of EM banks, 
     wherein the plurality of EM banks are arranged serially in a line, and the plurality of select registers is disposed together to form a group of select registers, and wherein the group of select registers is disposed on the same line as the EM banks and adjacent to an end of the line of EM banks.



14. The memory device of claim 13, wherein the plurality of select registers comprises a row select register, a column select register, and a bank select register, wherein the row select register is to generate a row select signal to select a row of the EM memory units, the column select register is to generate a column select signal to select a column of the EM memory units, and the bank select register is to generate a bank select signal to select an EM bank of the plurality of EM banks, and wherein the row select signal, the column select signal, and the bank select signal are provided to the plurality of EM banks from the same side of the group of EM banks.

15. The memory device of claim 14, comprising: a row select line connected to the row select register to provide the row select signal; a column select line connected to the column select register to provide the column select signal; a bank select line connected to the bank select register to provide the bank select signal; and a selection bus connected to the row select line, the column select line, the bank select line, and the plurality of EM banks, wherein the row select line, the column select line, the bank select line, and the selection bus are on the same side of the group of EM banks.

16. The memory device of claim 13, comprising a plurality of subtap contacts on either side of the group of memory banks, wherein, for each subtap contact on one side of the group of memory banks, a parallel subtap contact is disposed on other side of the group of memory banks.

17. The memory device of claim 13, comprising: a single ground line on one side of the group of memory banks; and a ground connecting line to connect the single ground line to two adjacent memory banks.

18. A memory device comprising: 







     a plurality of electrically programmable read only memory (EM) banks arranged serially to form a group of EM banks, each EM bank having several EM memory units; 
     a plurality of select registers, wherein each select register of the plurality of select registers is to generate a select signal for facilitating access to EM memory units in the plurality of EM banks, wherein the plurality of select registers is disposed together at an end of the group of EM banks; and 
     a selection line connected to each select register of the plurality of select registers to provide a select signal from the select register to each of the plurality of EM banks, wherein selection line connected to each of the plurality of select registers is disposed on same side of the group of EM banks.

19. The memory device of claim 18, wherein the plurality of select registers comprises a row select register, a column select register, and a bank select register, and wherein the selection line connected to each of the plurality of select registers comprises a row select line, a column select line, and a bank select line.

20. The memory device of claim 18, comprising a selection bus connected to each selection line and to each of the plurality of memory banks, wherein the selection bus is disposed on the same side of the group of EM banks as each selection line.
1. A fluid ejection die comprising: 
     a plurality of nozzles to eject drops of fluid; 
     a plurality of memory banks arranged in a line along a length of the fluid ejection die to form a group of memory banks, each memory bank having memory units; and 
     at least one select register, wherein the at least one select register is to generate a select signal to access the memory units in the plurality of memory banks, 
     wherein the at least one select register is disposed at an end of the group of memory banks and in line with the line of memory banks arranged along the length of the fluid ejection die.

2. The fluid ejection die of claim 1, wherein the memory units are electrically programmable read only memory (EM) memory units.

3. The fluid ejection die of claim 1, wherein the at least one select register comprises: a row select register to generate a row select signal; a column select register to generate a column select signal; and a bank select register to generate a bank select signal, wherein the row select signal, the column select signal, and the bank select signal are routed to the plurality of memory banks from the same side of the group of memory banks.

4. The fluid ejection die of claim 1, comprising a plurality of subtap contacts on either side of the group of memory banks, wherein, for each subtap contact on one side of the group of memory banks, a parallel subtap contact is disposed on other side of the group of memory banks.
5. The fluid ejection die of claim 1, comprising: a single ground line on one side of the group of memory banks; and a ground connecting line to connect the single ground line to two adjacent memory banks.

6. The fluid ejection die of claim 5, wherein the ground connecting line runs between the two adjacent memory banks.

8. The fluid ejection die of claim 1, further comprising a plurality of grounding contacts to electrically connect a substrate of the die to ground to remove accumulated electrical charge from the substrate.

9. The fluid ejection die of claim 8, wherein a line of the grounding contacts is disposed along each opposite side of the line of memory banks.

10. The fluid ejection die of claim 1, wherein the at least one select register is a single select register to select a combination of a row, a column and a memory bank.

7. The fluid ejection die of claim 1, wherein the at least one select register is a shift register.

[from claim 1 – 
     line 1 -“A fluid ejection die”; 
     line 3: “a plurality of memory banks arranged in a line along a length of the fluid ejection die.”

11. The fluid ejection die of claim 1, further comprising: register select lines; and register data lines; wherein the register select lines and register data lines extend from an edge of the fluid ejection die to the at least one select register and do not extend beyond the at least one select register.

12. A fluid cartridge comprising: 
     a fluid reservoir to store fluid; 
     a fluid ejection die coupled to the fluid reservoir, the fluid ejection die having a greater length than width and comprising: 
     a plurality of nozzles to eject drops of fluid; 
     a plurality of electrically programmable read only memory (EM) banks arranged to form a group of EM banks, wherein each EM bank in the plurality of EM banks comprises EM memory units arranged in rows and columns; 
     a plurality of select registers to select a row of EM memory units, a column of EM memory units, and an EM bank of the plurality of EM banks, 
     wherein the plurality of EM banks are arranged serially in a line along the length of the fluid ejection die, and the plurality of select registers is disposed together to form a group of select registers, and wherein the group of select registers is disposed on the same line as the EM banks along the length of the fluid ejection die and adjacent to an end of the line of EM banks.

13. The fluid cartridge of claim 12, wherein the plurality of select registers comprises a row select register, a column select register, and a bank select register, wherein the row select register is to generate a row select signal to select a row of the EM memory units, the column select register is to generate a column select signal to select a column of the EM memory units, and the bank select register is to generate a bank select signal to select an EM bank of the plurality of EM banks, and wherein the row select signal, the column select signal, and the bank select signal are provided to the plurality of EM banks from the same side of the group of EM banks.

14. The fluid cartridge of claim 13, comprising: a row select line connected to the row select register to provide the row select signal; a column select line connected to the column select register to provide the column select signal; a bank select line connected to the bank select register to provide the bank select signal; and a selection bus connected to the row select line, the column select line, the bank select line, and the plurality of EM banks, wherein the row select line, the column select line, the bank select line, and the selection bus are on the same side of the group of EM banks.

15. The fluid cartridge of claim 12, comprising a plurality of subtap contacts on either side of the group of memory banks, wherein, for each subtap contact on one side of the group of memory banks, a parallel subtap contact is disposed on other side of the group of memory banks.

16. The fluid cartridge of claim 12, comprising: a single ground line on one side of the group of memory banks; and a ground connecting line to connect the single ground line to two adjacent memory banks.

17. A print cartridge comprising: 
     a print material reservoir to store print material; 
     a print head coupled to the print material reservoir, the print head comprising: 
     a plurality of nozzles to eject the print material; 
     a plurality of electrically programmable read only memory (EM) banks arranged serially to form a group of EM banks, each EM bank having several EM memory units; 
     a plurality of select registers, wherein each select register of the plurality of select registers is to generate a select signal for facilitating access to EM memory units in the plurality of EM banks, wherein the plurality of select registers is disposed together at an end of the group of EM banks; and 
     a selection line connected to each select register of the plurality of select registers to provide a select signal from the select register to each of the plurality of EM banks, wherein selection line connected to each of the plurality of select registers is disposed on same side of the group of EM banks.

18. The print cartridge of claim 17, wherein the plurality of select registers comprises a row select register, a column select register, and a bank select register, and wherein the selection line connected to each of the plurality of select registers comprises a row select line, a column select line, and a bank select line.

19. The print cartridge of claim 17, comprising a selection bus connected to each selection line and to each of the plurality of memory banks, wherein the selection bus is disposed on the same side of the group of EM banks as each selection line.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (EP 3 100 273 A1 (also published as WO 2015/116129 A1) – hereinafter Ng.)
Regarding claim 1, 
	Ng discloses a memory device, comprising:
a plurality of memory banks [BANK 1 – BANK N / 114-1 – 114-N in fig. 1] arranged in a line [diagonal line; as seen in fig. 1] to form a group of memory banks, each memory bank having memory units [paragraphs 0018-0019]; and 
at least one select register [112-1 – 112-N in fig. 1], wherein the at least one select register is to generate a select signal [118/120/122 in fig. 1] to access the memory units in the plurality of memory banks [paragraph 0018-0020], 
wherein the at least one select register is disposed at an end of the group of memory banks and in line [horizontal] with the line of memory banks [see figure 1, the position of registers 112-41 to 112-N with respect to banks BANK 1 – BANK N.]

Regarding claim 2, 
	Ng further discloses wherein the memory units are electrically programmable read only memory (EM) memory units [paragraphs 0007-0011 and 0019; see fig. 1.]

Regarding claim 3, 
	Ng further discloses wherein the at least one select register comprises: 
a row select register to generate a row select signal [(RS) 118 in fig. 1]; 
a column select register to generate a column select signal [(CS) 120 in fig. 1]; and 
a bank select register to generate a bank select signal [(BS) in fig. 1],
wherein the row select signal, the column select signal, and the bank select signal are routed to the plurality of memory banks from the same side of the group of memory banks [paragraph 0020; as seen in fig. 1.]

Regarding claim 9, 
	Ng further discloses wherein the at least one select register is a single shift register to select a combination of a row, a column, and a memory bank [paragraphs 0009-0011.]

Regarding claim 10, 
	Ng further discloses wherein the at least one select register is a shift register [paragraphs 0009-0011.]

Regarding claim 13, 
	Ng discloses a memory device comprising:
a plurality of electrically programmable read only memory (EM) banks [BANK 1 – BANK N / 114-1 – 114-N in fig. 1] arranged to form a group of EM banks, wherein each EM bank in the plurality of EM banks comprises EM memory units arranged in rows and columns [paragraphs 0018-0019]; 
a plurality of select registers [112-1 – 112-N in fig. 1] to select a row of EM memory units [through row select signal (RS) 118 in fig. 1], a column of EM memory units [through column select signal (CS) 120 in fig. 1], and an EM bank of the plurality of EM banks [through bank select signal (BS) 122 in fig. 1; paragraphs 0018-0020], 
wherein the plurality of EM banks are arranged serially in a line [diagonally; as seen in fig. 1], and the plurality of select registers is disposed together to form a group of select registers, and wherein the group of select registers is disposed on the same line as the EM and adjacent to an end of the line [horizontal] of EM banks [see figure 1, the position of registers 112-41 to 112-N with respect to banks BANK 1 – BANK N.]
Regarding claim 14, 
	Ng further discloses wherein the plurality of select registers comprises a row select register [112-1 in fig. 1], a column select register [112-2 in fig. 1], and a bank select register [112-N in fig. 1], wherein the row select register is to generate a row select signal [(RS) 118 in fig. 1] to select a row of the EM memory units, the column select register is to generate a column select signal [(CS) 120 in fig. 1] to select a column of the EM memory units, and the bank select register is to generate a bank select signal [(BS) in fig. 1] to select an EM bank of the plurality of EM banks, and wherein the row select signal, the column select signal, and the bank select signal are provided to the plurality of EM banks from the same side of the group of EM banks [as seen in fig. 1; paragraph 0020.]

Regarding claim 15, 
	Ng further discloses the memory device comprising: 
a row select line connected to the row select register to provide the row select signal [as seen in fig. 1]; 
a column select line connected to the column select register to provide the column select signal [as seen in fig. 1]; 
a bank select line connected to the bank select register to provide the bank select signal [as seen in fig. 1]; and 
a selection bus connected to the row select line, the column select line, the bank select line, and the plurality of EM banks [as seen in fig. 1], 
wherein the row select line, the column select line, the bank select line, and the selection bus are on the same side of the group of EM banks [as seen in fig. 1.]
Regarding claim 18, 
	Ng further discloses a memory device comprising: 
a plurality of electrically programmable read only memory (EM) banks [BANK 1 – BANK N/114-1 – 114-N in fig. 1] arranged serially to form a group of EM banks [seen in fig. 1], each EM bank having several EM memory units [paragraphs 0018-0019]; 
a plurality of select registers [112-1 – 112-N in fig. 1], wherein each select register of the plurality of select registers is to generate a select signal for facilitating access to EM memory units in the plurality of EM banks, wherein the plurality of select registers is disposed together at an end of the group of EM banks [paragraphs 0018-0020; as seen in fig. 1]; and 
a selection line connected to each select register of the plurality of select registers to provide a select signal from the select register to each of the plurality of EM banks, wherein selection line connected to each of the plurality of select registers is disposed on same side of the group of EM banks [as seen in fig. 1.]

Regarding claim 19, 
	Ng further discloses wherein the plurality of select registers comprises a row select register [112-1 in fig. 1], a column select register [112-2 in fig. 1], and a bank select register [112-N in fig. 1], and wherein the selection line connected to each of the plurality of select registers comprises a row select line, a column select line, and a bank select line [paragraphs 0011 and 0020.]

Regarding claim 20, 
	Ng further discloses the print cartridge comprising a selection bus connected to each selection line and to each of the plurality of memory banks, wherein the selection bus is disposed on the same side of the group of EM banks as each selection line [as seen in fig. 1.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Kim et al. (US 2008/0123461 – hereinafter Kim.)
Regarding claims 5 and 17,
	Ng discloses all the claimed limitations as set forth above but fails to expressly disclose the memory device further comprising: 
a single ground line on one side of the group of memory banks; and 
a ground connecting line to connect the single ground line to two adjacent memory banks.
	However, in the same field of endeavor, Kim teaches that a memory device that is made of adjacent pairs of banks is known in the art, wherein referring to structures of four banks [as seen in fig. 1], two banks (BA_HL and BA_HR) and two banks (BA_LL and BA_LR) are arranged on both sides of a global input/output line GIO [as seen in fig. 1; paragraphs 0004-0010.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ng invention to include a single ground line on one side of the group of memory banks, and a ground connecting line to connect the single ground line to two adjacent memory banks as taught by Kim for the purpose of providing connection between two adjacent memory banks, resulting in fewer components in the apparatus and an improved operation speed.   

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853